I concur in the result, but not in the reasoning of the opinion. It has long been a principle of our law that the release, for a consideration, of one of several joint tort-feasors is a release of all. This rule works injustice. Courts struggle to take a given case out of its grasp as the majority opinion vividly portrays.
In this case our court construes an instrument which in terms, so plain that all may read, is a straight release of Ley and Company, to be a covenant not to sue Ley and Company because at the end of the release is a reservation of the right of the releasor to sue any other party. The parties to the instrument intended to release Ley and Company, but not to release the other joint tort-feasors.
In order to avoid the consequences, under our rule, of the release of Ley and Company for $100 for a serious injury, the court construes the instrument to be what manifestly the parties never intended it to be, viz., a covenant not to sue Ley and Company. The court thus avoids the application of this harsh rule where the instrument contains a reservation of the right to sue other joint tort-feasors. But in all other cases where there is a release without the reservation, the rule applies, and action against other joint tort-feasors is barred, even though satisfaction has not been had for the injury.
As far as the position of the court goes, it indicates its inclination to restrict this rule of law, as far as it thinks that it may, in order to do justice. I have a similar desire to do justice in this case, but I am unable to reach this desirable end by construing the language, "I hereby release and discharge Ley and Company *Page 98 
from all claim for damage," to be a covenant not to sue Ley and Company and not a release of Ley and Company.
The opinion of the court reveals how surely experience has shown the judicial mind that this rule works injustice. It operates thus: a person for a nominal sum releases one of several joint tort-feasors for a serious injury; the law says he may not recover of the others the balance of the damage suffered. Obviously he should receive satisfaction for his damage, and, if he has received partial satisfaction from one, he should receive from the others enough to give him complete satisfaction. This rule of law was established by the courts because it then seemed to bring about what should be done according to the then established judgment of society. This judgment of society or custom was incorporated in a precedent which thus became the law.
The result reached was not the assertion of the court's will, but of a result found by the established methods of the law. This rule of law was the result of growth. In such manner the common law has grown; and its flexibility and capacity for adaptation was pointed to as its peculiar boast and excellence by Justice Matthews inHurtado v. California, 110 U.S. 516, 530, 4 Sup. Ct. Rep. 111.
So modifications of the rule may be had where the court ascertains that the rule does not represent what should be according to the settled judgment of society. And in like manner one rule may be abrogated and another set in its place. Before change should be made the utmost care should be exercised to ascertain whether by the orderly methods of the law such change is demanded.
Where property rights of large consequence have become vested in reliance upon the rule, the court will not ordinarily change it. *Page 99 
Time has proved that the rule we are considering is wrong in principle and in operation promotes injustice. It is not too much to say that the numerous opinions of the judges demonstrate this, and that the settled judgment of society and of the profession of the law concur in the belief that this rule does not represent what ought to be where property rights have not become vested in reliance upon the rule. Under such circumstances it is better that the rule should be changed rather than modified by exceptions which are sustained by a forced construction of men's agreements.
That court best serves the law which recognizes that the rules of law which grew up in a remote generation may, in the fullness of experience, be found to serve another generation badly, and which discards the old rule when it finds that another rule of law represents what should be according to the established and settled judgment of society, and no considerable property rights have become vested in reliance upon the old rule. It is thus great writers upon the common law have discovered the source and method of its growth, and in its growth found its health and life. It is not and it should not be stationary. Change of this character should not be left to the legislature.
General Statutes, § 655, provides that the discharge of several joint debtors shall not discharge the other joint debtor. The common law by this statute was changed as to contract obligations. Since our court is unable to change the rule as to tort obligations this statute should be broadened so as to include all obligations, whether arising in tort or in contract.
I concur in holding that the court erred in overruling plaintiff's demurrer to defendant's substituted second defense. *Page 100